Greenblott, J. P.
(dissenting). We must respectfully dissent. Cancellation of a policy of workmen’s compensation insurance cannot be effected unless there is the strictest compliance by the canceling carrier with the provisions of subdivision 5 of section 54 of the Workmen’s Compensation Law (Matter of Conklin v. Byram House Rest., 30 N Y 2d 657, affg. 32 A D 2d 582; Matter of Norwood v. Icon Display Ind., 37 A D 2d 877). This court has abided by this doctrine in two cases decided this term, Matter of Van Deurs v. Regency Cabinet Corp. (42 A D 2d 452) and Matter of Steinmetz v. V & E Dress (42 A D 2d 1010). In fact, by our decision in Van Deurs (supra), we held that cancellation shall not be effective unless the date specified therefor follows by a period of 10 full days the date upon which notice of cancellation is received, and rejected the contention that cancellation upon the tenth day after receipt of notice should be permitted. In so cónstruing subdivision 5 of section 54, we have reaffirmed the underlying policy that an employer shall not be victimized by a unilateral cancellation of insurance unless he shall have been given 10 full days to obtain coverage from another source. The result reached by the majority not only is in conflict with our prior decisions, based as they are upon a clear expression of legislative intent, but it even conflicts with section 25-a of the General Construction Law, upon which the majority relies. That provision declares that “ When any period of time * * * within which or after which or before which an act * * * required to be done, ends on a Saturday, Sunday or a public holiday, such act may be done on the next succeeding business day ”, (Italics supplied.) It is at once obvious that the purpose of this statute is to allow an act to be done, where *627such an act could have been performed within a time limited by law 6m# for the fact the last day permissible therefor was a Saturday, Sunday or holiday; in brief, it is a statute by operation of which time periods are extended (see subd. [2]). As applied in this case, however, the statute is being used to shorten the period of time from receipt of notice of cancellation to the effective date thereof, by cutting off days at the beginning of a statutory period. The carrier was not required to make cancellation effective on June 24, but chose that date itself. Thus, it is clear that its service of notice was not in any way restricted by the fact that the last day therefor was a Saturday, Sunday or holiday. The simple fact is that there was no such last day for the carrier to act — unless, of course, it desired to circumvent the statute. Under the law, and taking into account our decision in Van Deurs (supra), a notice served on June 15 could have specified a date of cancellation to be effective on or after June 26. The decision, of the Workmen’s Compensation Board should be affirmed.